ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                   )
                                              )
URS Energy & Construction (E&C)               ) ASBCA No. 62087
 Integrated Projects Business Unit            )
                                              )
Under Contract No.    FA8903-04-D-8680        )

APPEARANCES FOR THE APPELLANT:                   Nicole J. Owren-Wiest, Esq.
                                                 Charles Baek, Esq.
                                                  Crowell & Moring LLP
                                                  Washington, DC

APPEARANCES FOR THE GOVERNMENT:                  Arthur M. Taylor, Esq.
                                                  DCMA Chief Trial Attorney
                                                 Amelia R. Lister-Sobotkin, Esq.
                                                  Trial Attorney
                                                  Defense Contract Management Agency
                                                  Chantilly, VA

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: October 13, 2020



                                              JOHN J. THRASHER
                                              Administrative Judge
                                              Chairman
                                              Armed Services Board
                                              of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62087, Appeal of URS Energy &
Construction (E&C) Integrated Projects Business Unit, rendered in conformance with the
Board’s Charter.

      Dated: October 13, 2020


                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals